Citation Nr: 1455726	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim concerning whether the Veteran's son is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from February 1945 to January 1946; he died in August 1977.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's application to reopen his claim.  

This appeal was processed using the Veterans Benefits Management (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  An April 2009 Board decision denied the appellant's claim of entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, based on a finding that he was not shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18 years.

2.  The evidence submitted since the April 2009 Board decision is either cumulative or redundant and, when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.




CONCLUSIONS OF LAW

1.  The April 2009 Board decision that denied the appellant's claim of entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence sufficient to reopen the appellant's claim of entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years has not been received; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (Secretary).  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that any error in a VCAA notice should be presumed prejudicial.  The claimant bears the burden of demonstrating such error.  VA then bears the burden of rebutting the presumption by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

A letter dated in June 2010 informed the appellant of the types of evidence needed in order to substantiate his underlying claim, that new and material evidence was needed to reopen the claim, and provided him with the specific reasons and bases for denial of the original claim by the Board.  Although the letter did not advise the appellant of the finality of Board decisions, the claim was subsequently readjudicated in a September 2011 Statement of the Case (SOC), which provided him with notice about the finality of Board decisions under 38 U.S.C.A. § 20.1100.  

Based on these facts, as well as the notice given, the Board finds that a reasonable person would know what evidence was needed in order to establish his or her claim.  Therefore, any failure in the content or timing of the notice is not prejudicial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds.  

The Board also concludes that VA's duty to assist has been satisfied.  All relevant, identified and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  Additionally, the claims file contains the appellant's statements in support of his claim.  Moreover, VA does not have a duty to provide a VA examination if the claim is not reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d at 1355-57 (Fed. Cir. 2003).

Analysis

The appellant is seeking to reopen his claim as to whether, as the Veteran's son, he is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  In order to do so, the appellant must submit new and material evidence as that term is defined by law.  As the appellant has not done so, the appeal will be denied.

The appellant contends that he became permanently incapable of self-support before the age of 18, which, if supported by the evidence, would render him a child of the Veteran for VA purposes under 38 U.S.C.A. § 101(4)(a)(ii).  As the record includes a birth certificate showing that he was born in November 1956, he thus attained the age of 18 in November 1974.  

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. §3.356 are for consideration.  Principal factors for 
consideration are:

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of 
self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and
community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356. 

The Court has held that, in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 
4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.    

However as here, a finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).
The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

As noted above, in its April 2009 decision, the Board concluded that the appellant was not entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years because he was not shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18 years.  Although the appellant was also notified of his right to appeal the decision of the Board, his appeal was untimely.  As such, the decision is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  

Evidence received since the April 2009 Board decision includes private treatment reports, previously considered by the Agency of Original Jurisdiction (AOJ) and the Board, which show that the Veteran was hospitalized for strokes in December 2001 and November 2009, respectively.  Also included is a letter from one of the Veteran's private treating neurologists, who noted the Veteran's relevant past medical history (only as far back as 2001) and confirmed that he had been treated at the Jose R. Reyes Memorial Medical Center in November 2009 for a stroke.  A second letter from a radiologist at the same facility discussed the diagnostic test results from a cranial CT scan performed at that time.  Neither physician, however, mentioned having any personal knowledge concerning whether the appellant had been permanently incapable of self- support prior to age 18.  Also of record are multiple written statements from the appellant reiterating his contentions concerning his claim.  

The letters from the private physicians are new in that they were not of record at the time of the April 2009 Board decision.  However, they are not material because they fail to suggest that the appellant was permanently incapable of self- support prior to age 18.  

As to the appellant's personal statements in support of his claim, while these statements are new, they are not material because they are essentially a restatement of his contentions made at the time of the April 2009 Board decision.  They neither raise a reasonable possibility of substantiating the claim, nor relate to an unestablished fact necessary to substantiate the claim.

The Board thus concludes that, although the evidence received since the August 2009 Board decision is new, because it does not raise a reasonably possibility of substantiating the appellant's claim, it does not constitute new and material evidence sufficient to reopen the claim as to whether, as the Veteran's son, he is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.





								(Order on next page)
ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


